Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1-2, 4, and 6-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (IDS 5/13/2020 Cite No. 3 under “US Patent Documents”). 
With respect to claim 1, Xie teaches “1. (Currently Amended) A method for synchronizing management of a plurality of domain names in a Domain Name System (DNS), which comprises: receiving a single request from a domain name registrant for an action as an operation on an object unique to a domain name of the DNS” ¶ 0071 (single request includes addition or deletion of domain names in domain bundle; additionally, one skilled in the art would recognize that any number of requests also teaches a “single” request; also, Examiner also finds that a single request is obvious in view of a teaching of multiple requests because “one” is within the range of “one or more”—see MPEP 2144.05 (I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie 
“the domain name having synchronized objects with another domain name being stored as a domain name bundle including the domain name in a domain name database” in ¶ 0070 and ¶ 0071 and table 1 (“another domain” is “b.cn”, for example); 
“requesting a change to the object in the domain name database according to the action obtained from the single request” in ¶ 7-¶ 76 (object is changed when domain name is added to bundle (e.g. “e.cn”); the sending of the single request in turn also requests that the object be changed in the domain name database; there is a second “request to change” because there exist a possibility of failure);
“identifying the another domain name in the domain name bundle, both the domain name and the another domain name being associated with the domain name bundle” in ¶ 0074 and ¶ 0075 (domain a.cn, for example, is used to identify bundle and inspect that bundle's list for more domain names; a.cn used to locate bundle [0 . . . 1] and used to locate b.cn, for example); 
“requesting a change to a corresponding object to the object for the another domain name with the action obtained from the single request in order to propagate the operation performed on the object to the corresponding object” in ¶ 0074 and ¶ 0075 (fields in b.cn and all other 
“the corresponding object being unique to the another domain name” in ¶ 0075 and table 1 (all fields in a particular domain are unique by definition); 
“and forwarding a reported result of the action to the domain name registrant, the object and the corresponding object representing the synchronized objects by having [[the]] a same parameter value” in ¶ 0074 and ¶ 0075  (fields for each registrant's (owner's field) are synchronized during batch update (¶ 0039); same parameter values include bundle name, registrant information, and resolution information, for example). 
With respect to claim 2, Xie teaches “2. (Original) The method of claim 1, wherein the domain name and the another domain name are configured as having a constant parent label with a varying child label” in ¶ 0043, ¶ 0061, and table 1 (ns.a.cn and ns.c.cn--constant parent label is ns, for example, and varying child is “a” and “c”).
With respect to claim 4, Xie teaches “4. (Original) The method of claim 2, wherein the action is assigning the all domain names of the domain name bundle to a domain name registrant” in ¶ 0043 and 0061 and table 1. 
With respect to claim 6, Xie teaches “6. (Original) The method of claim 1, wherein the domain name and the another domain name are configured as having a varying parent label with a constant child label” in ¶ 0043, ¶ 0061, and table 1 (with respect to domains a.cn and b.cn—“a” and “b” are varying and “cn” is constant). 
With respect to claim 7, Xie teaches “7. (Original) The method of claim 1, wherein said all domain names of the domain name bundle are 
With respect to claim 8, Xie teaches “8. (Original) The method of claim 1, wherein said all domain names of the domain name bundle are associated with a common registrar” in ¶ 0006 and ¶ 0038. 
With respect to claim 9, Xie teaches “9. (Original) The method of claim 1, wherein the forwarded result includes details on the synchronized objects for the domain name and the another domain name” in ¶ 0076 (“message” indicates that the objects were updated and that they were updated successfully). 
With respect to claim 10, Xie teaches “10. (Original) The method of claim 1, wherein the domain name bundle contains a plurality of domain names including the domain name and the another domain name” in ¶ 0043 and ¶ 0061 and table 1 
With respect to claim 11, Xie teaches “11. (Original) The method of claim 1, wherein the domain name bundle is associated with a first registrar and a second domain name bundle in the domain name database is associated with a second registrar different from the first registrar” in table 1 (abc and def are different and own different bundles).   
With respect to claim 12, Xie teaches “12. (Original) The method of claim 1, which further comprises: 
“receiving a subsequent single request for a subsequent action as a subsequent operation on the object unique to the domain name of the DNS the subsequent action obtained1 from the subsequent single request” in ¶ 0071 (request includes addition or deletion of domain names in domain 
“requesting a subsequent change to the object in the domain name database according to the subsequent action obtained2 from the subsequent single request” in ¶ 0071 and ¶ 0073  (request includes addition or deletion of domain names in domain bundle is a request to change; any number of additions or deletions can be executed on any number of bundles); 
“identifying the another domain name in the domain name bundle” ¶ 0074 and ¶ 0075 (domain a.cn, for example, is used to identify bundle and inspect that bundle's list for more domain names);
 “requesting a subsequent change to the corresponding object for the another domain name with the subsequent action in order to propagate the subsequent operation obtained3 from the subsequent single request and performed on the object to the corresponding object” in ¶ 0075 (fields modified using a.cn and bundle list; this is a propagation by definition);
“and forwarding a reported result of the subsequent action” in ¶ 0076. 
With respect to claim 13, Xie teaches “13. (Original) The method of claim 12, wherein the operation is create or add for both the domain name and the another domain name” in ¶ 0071 and ¶ 0075 (modification/updating involves creation, addition, and deletion by definition); 
 “and the subsequent operation is delete or del for both the domain name and the another domain name, such that only the domain name is specified in the subsequent request” in ¶ 0075 (modification/updating involves creation, addition, and deletion by definition). 
With respect to claim 14, Xie teaches “14. (Original) The method of claim 12, wherein the operation is create or add of both the domain name and the another domain name” ¶ 0071 and ¶ 0073; 
“and the subsequent operation is transfer of both the domain name and the another domain name” ¶ 0082 (adding and transferring happen at any time—see ¶ 0092). 
With respect to claim 15, Xie teaches “15. (Original) The method of claim 12, wherein the operation is create or add of both the domain name and the another domain name” ¶ 0071 and ¶ 0073. 
“and the subsequent operation is renew of both the domain name and the another domain name” in ¶ 0082 (adding and renewal can happen at any time—see ¶ 0092). 
With respect to claim 16, Xie teaches “16. The method of claim 1, which further comprises: receiving a subsequent request for a subsequent action as a subsequent operation on a different object unique to the domain name of the DNS” in ¶ 0070 and ¶ 0071 (deletion of an domain would be a different object and a subsequent action); 
“changing the different object in the domain name database according to the subsequent action” in ¶ 0070 and ¶ 0071 (object is changed when deleted); 
“identifying the another domain name in the domain name bundle” in ¶ 0074 and ¶ 0075 (domain a.cn, for example, is used to identify bundle and inspect that bundle's list for more domain names); 
“requesting a subsequent change to the corresponding different object for the another domain name with the subsequent action in order to propagate the subsequent operation performed on the different object to 
“and forwarding a reported result of the subsequent action” in ¶ 0076. 
With respect to claim 17, Xie teaches “17. The method of claim 16, wherein the operation is create or add for both the domain name and the another domain name and” in ¶ 0071 and ¶ 0075 (modification/updating involves creation, addition, and deletion by definition); 
 “the subsequent operation is check for both the domain name and the another domain name, such that only the domain name is specified in the subsequent request” in ¶ 0074 and ¶ 0075 (domain a.cn, for example, is used to identify bundle and inspect that bundle's list for more domain names; a.cn used to locate bundle [0 . . . 1] and used to locate b.cn, for example; thus only a.cn is used). 
With respect to claim 18, Xie teaches “18. (Original) The method of claim 16, wherein the operation is create or add for both the domain name and the another domain name” in ¶ 0071 and ¶ 0075 (modification/updating involves creation, addition, and deletion by definition); 
“and the subsequent operation is update or mod for both the domain name and the another domain name, such that only the domain name is specified in the subsequent request” in ¶ 0071 and ¶ 0075 (modification/updating involves creation, addition, and deletion by definition). 
With respect to claim 19, Xie teaches “19. (Original) The method of claim 16, wherein the different object and the corresponding different object contain contact details of the domain name registrant” in ¶ 0051-¶ 0057. 
With respect to claim 20, Xie teaches “(Original) The method of claim 1, which further comprises: receiving a subsequent request for a 
“changing the corresponding object in the domain name database according to the subsequent action” in ¶ 0073 (object is changed when domain name is added to bundle; 
“identifying the domain name in the domain name bundle” in ¶ 0074 and ¶ 0075 (domain a.cn, for example, is used to identify bundle and inspect that bundle's list for more domain names; a.cn used to locate bundle [0 . . . 1] and used to locate b.cn, for example); 
“requesting a subsequent change to the object for the domain name with the subsequent action in order to propagate the subsequent operation performed on the corresponding object to the object” in ¶ 0074 and ¶ 0075 (fields in b.cn and all other domains in the bundle modified using a.cn and bundle list; this is a propagation by definition); “and forwarding a reported result of the subsequent action to the domain name registrant” “in ¶ 0076.
With respect to claim 21, Xie teaches “21. (New) The method of claim 1, which further comprises: receiving a subsequent request for a subsequent action as a subsequent operation on a different corresponding object unique to the another domain name of the DNS” in ¶ 70-¶ 73 (domains in a domain name group can be added or removed any number of times); 
“changing the corresponding different object in the domain name database according to the subsequent action” in ¶ 70-¶ 73 (domains in a domain name group can be added or removed (i.e. changed) any number of times);

“requesting a subsequent change to a different object for the domain name with the subsequent action in order to propagate the subsequent operation performed on the corresponding different object to the different object” in ¶ 0074 and ¶ 0075 (fields in b.cn and all other domains in the bundle modified using a.cn and bundle list; this is a propagation by definition); 
“and forwarding a reported result of the subsequent action” in ¶76.
With respect to claim 22, Xie teaches “22. (New) The method of claim 1, wherein each of the domain name and the another domain name have a same bundle ID associated with the domain name bundle itself” in ¶60-¶ 61 (unique identification for a.cn is same as it is for b.cn, for example).  
With respect to claim 23, Xie teaches “23. (New) The method of claim 1, wherein the domain name also has at least one unsynchronized object with the another domain name” in ¶ 71, ¶ 74 and ¶ 75 (any domain changes remain unsynchronized until they are successfully completed—see ¶ 75 and ¶ 77). 
“the at least one unsynchronized object not including an owner object type and a registrant contact detail object type” in ¶ 74 and ¶ 75 (“owner object” and “registrant contact detail object type” have no patentable weight because they are non-functional descriptive material (i.e., they only convey information to a human reader and merely serve as support for information or data)—see MPEP 2111.05 (“However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-
With respect to claim 24, Xie teaches “24. (New) The method of claim 23, wherein the at least one unsynchronized object is a creation date object type” in ¶¶ 51-58 ((“creation date object type” has no patentable weight because it is non-functional descriptive material (i.e., it only conveys information to a human reader and merely serve as support for information or data)—see MPEP 2111.05 (“However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exist”); as such any object in Xie reads on the claim). 
With respect to claim 25, Xie teaches “25. (New) The method of claim 23, wherein the at least one unsynchronized object is a renewal date object type” in ¶¶ 51-58 ((“renewal data object type” has no patentable weight because it is non-functional descriptive material (i.e., it only conveys information to a human reader and merely serve as support for information or data)—see MPEP 2111.05 (“However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exist”); as such, any object in Xie reads on the claim). 
With respect to claim 26, Xie teaches “26. (New) The method of claim 1, the object being at least one of a registration object, a contact object, a nameserver object or a domain object specified in the DNS and the action being at least one of check, status, update, delete, transfer or 
With respect to claim 27, Xie teaches “27. (New) The method of claim 22, wherein the change to the object and the change to the corresponding object in view of said same bundle ID results in changes to data contents of the object being mapped to changes to data contents of the corresponding object based on the single request” in Fig. 3 and ¶ 72 and (changing a domain group involves a bundleID (1, for example; all changes to bundle 1, for example, are associated with the id of (“bundle0. . 1” and the objects associated with bundle. . 1);  
With respect to claim 28, Xie teaches “28. (New) The method of claim 22 further comprising: obtaining a list of domain names contained in the domain name bundle, the domain name bundle associated with the domain name; wherein said identifying the another domain name is performed by inspecting the list” in ¶ 61 (list of domain names must be identified by inspecting the list in the database; this is inherent feature of databases); 
With respect to claim 29, Xie teaches “29. (New) The method of claim 28, wherein said requesting a change to the  another domain name based on said identifying the another domain name in the domain name bundle, such that the domain name bundle includes the domain name” in ¶73 (again, any and all changes to a bundle are based on identifying the domain bundle using its ID). 
With respect to claim 30, Xie teaches “(New) The method of claim 28, wherein the domain name bundle in not included in the single request” . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is 35 U.S.C. 103 as being unpatentable over Xie as applied to claim 2 above and further in view of RFC 5730 Extensible Provisioning Protocol (EPP) August 2009 [hereinafter RFC 5730). 
With respect to claim 3, Xie teaches an action.  See above. Xie fail to explicitly teach “3. (Original) The method of claim 2, wherein the action is from a provisioning protocol.” 
However, RFC 5730 teaches a provisioning protocol in the title and abstract.  RFC 5730 and Xie are analogous art because they are from the same field of endeavor of the claimed invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the action in Xie to include “wherein the action is from a provisioning protocol” as taught by RFC 5730. The motivation would have been to “provide a standard Internet domain name registration protocol for use between domain name registrars and domain name registries. . . [and 

Claim 5 is 35 U.S.C. 103 as being unpatentable over Xie as applied to claim 2 above and further in view of Schilling WO 2014/147587 A1  (IDS 5/13/2020 Cite No. 7 under Foreign Patent Documents). 
With respect to claim 5, it appears Xie fails to teach but Schilling teaches “5. (Original) The method of claim 2, wherein the synchronized objects include objects selected from the group consisting of: domain name; creation date; expiration date; registrant contact data; host name and name server name”  on p. 3 lines 11 -15, p. 4 lines 11 -19, p. 13 lines 1 -5, p. 14 line 20-25, p. 13 line 15-23.
Schilling and Xie are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the synchronized objects in Xie to include “wherein the synchronized objects include objects selected from the group consisting of: domain name; creation date; expiration date; registrant contact data; host name and name server name” as taught by Schilling.  The motivation would have been to “allow[] a Registrant to process similar changes to multiple domain name registrations all at once or at least in batches.” Schilling p. 3 11-15. 
Claim 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Xie. 
With respect to claim 31, Xie teaches “31. (New) The method of claim 1 further comprising: including the operation . . . . containing a  74, 80. 90 (database records represent transactions); 
“the domain name identified . . .  by a first domain name ID and the another domain name identified in. . .  by a second domain name ID” in ¶74 (domain name bundle identified in database record (transaction record). 
It appears Xie teaches a database record of transactions but does not explicitly teach a transaction log. However, Examiner takes official notice that database transaction logs were well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art to modify the database records in Xie to include a transaction log of those records.  The motivation would have been to provide users with the ability to roll a database back to a previous state if there is a failure or mistake. 
With respect to claim 32, Xie teaches “32. (New) The method of claim 22, wherein the same bundle ID is contained in a . . .  containing a plurality of previous operations executed on the object of the domain name and the corresponding object of the another domain name of the domain name bundle” in ¶ 43, and ¶ 61 (a.cn and b.cn listed in database record associated with bundle1, for example). 
It appears Xie teaches a database record of transactions but does not explicitly teach a transaction log. However, Examiner takes official notice that database transaction logs were well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art to modify the database records in Xie to include a transaction log of those records.  The motivation would have been to 
With respect to claim 34, Xie teaches “34. (New) The method of claim 32 further comprising a previous domain name bundle ID contained in the . . . [records] and associated with the domain name, such that the previous domain name bundle ID represents a previous domain name bundle of the domain name, the previous domain name bundle ID representing a change in bundle membership of the domain name” in ¶73 and ¶ 90 when domain name is added or deleted, that additional or deletion is recorded in the database record). 
It appears Xie teaches a database record of transactions but does not explicitly teach a transaction log. However, Examiner takes official notice that database transaction logs were well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art to modify the database records in Xie to include a transaction log of those records.  The motivation would have been to provide users with the ability to roll a database back to a previous state if there is a failure or mistake. 
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 35-39 are allowed. 

Reasons For Indicating Allowable Subject Matter
With respect to claim 33, Xie fails to teach “33. (New) The method of claim 32, wherein the same bundle ID contained in the transaction log is associated with the domain name, such that the same bundle ID represents a new bundle ID of the domain name bundle representing a change in bundle membership of the domain name.”  
The closest prior art, Xie, teaches keeping the same bundle ID after a change in membership of the domain bundle. See Xie ¶ 73.  Examiner finds that changing the bundle ID after deleting a domain from the bundle is contrary to the accepted wisdom in the art and thus is not obvious.  See MPEP 2145   (“The totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness. . .”).
With respect to claim 35, Xie teaches “35. (New) A method for synchronizing management of a plurality of domain names in a Domain Name System (DNS), which comprises: providing a domain name having synchronized objects with other domain names being stored as a domain name bundle including the domain name” in ¶ 70-¶ 73 (domain name group is domain name bundle); 
“adding a new domain name to the domain name bundle” in ¶ 72 (additions of domain names to group (bundle)); 
“associating a new domain name ID in [a record]. .  . to the new domain name” in ¶ 73 (new record added that comprises the newly added 
“[records] containing a plurality of previous operations executed on one or more objects of the domain name and the corresponding one or more objects of the other domain names of the domain name bundle” in ¶ 43, ¶ 61, ¶ 73, ¶ 79, ¶ 80, and ¶ 90 (other domain objects in bundle1, for example, included in record); 
“ “the original domain name ID representing identification of the new domain name before the new domain name being added to the domain name bundle” in ¶ 73 and ¶ 78 (a.cn represents e.cn (see ¶ 73, ¶ 75) before e.cn is actually added to domain group (bundle) (see ¶ ¶ 78-79); 
It appears Xie et al. teaches a database record of transactions but does not explicitly teach a transaction log. However, Examiner takes official notice that database transaction logs were well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art to modify the database records in Xie to include a transaction log of those records.  The motivation would have been to provide users with the ability to roll a database back to a previous state if there is a failure or mistake. 
The prior art of record fails to teach at least 
 “and associating an original domain name ID of the new domain name in the transaction log to the new domain name” and 
“wherein the new domain name ID is cross referenced to the original domain name ID”  
Although Examiner finds that assigning new name IDs to domain names was well known in the art before the effective filing date and cross referencing domain IDs was well known in the art before the effective filing 
With respect to claim 39, Xie teaches “39. (New) A method for synchronizing management of a plurality of domain names in a Domain Name System (DNS), which comprises: providing a domain name having synchronized objects with other domain names being stored as a domain name bundle including the domain name” ” in ¶ 70-¶ 73 (domain name group is domain name bundle); 
“deleting the domain name from the domain name bundle” in ¶ 72 and ¶ 53 (deletion domain names to group (bundle)); 
“. . . the mention representing a loss of membership in the domain name bundle of the domain name” in ¶ 73 and ¶ 80 (the deletion of the domain name ID b.cn, for example, means it is no longer in the domain name group (bundle)); database record is a transaction); 
“. . . containing a plurality of previous operations executed on one or more objects of the domain name” in ¶ 73, ¶ 80, and ¶ 90 (record in ¶ 90, 
“and associating a first domain name ID in the. . . [record] to the mention, the first domain name ID representing identification of the domain name before deletion of the domain name from the domain name bundle” ¶ 80   (b.cn represents a.cn because it is part of bundle;  b.cn exists before it is deleted). 
The prior art fails to teach at least 
“associating a new domain name ID of the domain name to a mention of the domain name in a transaction log” and “wherein the new domain name ID is cross referenced to the first domain name ID” 
Although Examiner finds that assigning new name IDs to domain names was well known in the art before the effective filing date and cross referencing domain IDs was well known in the art before the effective filing date of the invention, Examiner further finds that there is no teaching, motivation or suggestion in the cited prior art to associate a new domain ID name to a deleted domain name, use the new name ID in the log, and then cross reference this new name ID to the old name ID. Examiner finds that the prior art suggests using the original domain ID in the transaction log. See Xie ¶ 80 and ¶ 90. Examiner further finds that using a new ID is contrary to the accepted wisdom in the art and thus is not obvious.  See MPEP 2145   (“The totality of the prior art must be considered, and 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/           Primary Examiner, Art Unit 2159                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds “the subsequent action obtained from the subsequent single request” superfluous. 
        2 See note 1 above.  
        3 See note 1 above.